Citation Nr: 1541618	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-12 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a higher disability rating for a right wrist disability, rated 30 percent prior to September 22, 2010, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran performed active service from December 1975 to September 1980 and from October 1980 to January 1996. 

This matter arises to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In August 2010, the Veteran was afforded a personal hearing before the undersigned.  

In March 2011 and April 2014, the Board remanded the case for further development.

In a March 2015 rating decision, the Veteran was also granted service connection for radiculopathy of the right wrist radicular group and scar of the right wrist, both as secondary to the service-connected disability of nonunion of scaphoid fracture with degenerative arthritis, with right proximal corpectomy.  The Veteran did not disagree with this decision.  Therefore, the Board does not find that any issue pertaining to radiculopathy of the right wrist radicular group and scar of the right wrist is on appeal.  


FINDINGS OF FACT

The Veteran's right wrist disability has been productive of a severe muscle disability to Muscle Group VII for the entire appellate period.


CONCLUSION OF LAW

1.  Prior to September 22, 2010, the criteria for a 40 percent disability rating, but no higher, for a right wrist disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.56, 4.69, 4.73, Diagnostic Codes 5215-5307 (2015).

2.  From September 22, 2010, the criteria for a disability rating in excess of 40 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.56, 4.69, 4.71a, 4.73, Diagnostic Codes 5215-5307 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Pursuant to the Board's April 2014 remand, more recent treatment records were obtained.

The Veteran was provided VA medical examinations in May 2008, April 2011, and May 2014.  The examinations as whole are sufficient evidence for deciding the claim.  The May 2014 examination was conducted pursuant to the Board's April 2014 remand because the Veteran was still recovering from right wrist surgery at the time of the April 2011 examination.  As a whole, the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Schedular Rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The Veteran's service-connected right wrist disability is currently rated 30 percent prior to September 22, 2010, and 40 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Codes 5215-5307.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Separate disabilities arising from a single disease entity are to be rated separately. See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of motion of the wrist is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215, which distinguish between the major (dominant) and minor (non-dominant) extremity.  In this case, the medical evidence of record clearly reflects that the Veteran is right-handed.  Thus, the rating for his right wrist disability is based on the criteria for evaluating disabilities of the major (dominant) extremity.  

Under Diagnostic Code 5215, either dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm warrant a 10 percent rating.  Diagnostic Code 5214 provide up to a 50 percent rating based on levels of ankylosis of the wrist.

The RO granted the Veteran the current disability ratings based on Diagnostic Code 5307 for disability of Muscle Group VII, which is the muscle group that involves flexion of the wrist and fingers.  38 C.F.R. § 4.73.  Muscles that arise from the internal condyle of the humerus are flexors of the carpus and long flexors of the fingers and thumb.  Under this Diagnostic Code, the major hand is assigned a 10 percent rating for a moderate disability, a 30 percent evaluation for a moderately severe disability, and a 40 percent evaluation for a severe muscle disability of the major hand.  Id.  

The classifications of slight, moderate, moderately severe, or severe under diagnostic code 5307 are described in 38 C.F.R. § 4.56(d).  A slight disability of muscles stems from a simple wound of a muscle without debridement or infection.  It heals with good functional results, is superficial, results in minimal scarring, and shows no impairment of function or retained metallic fragments.  There are no cardinal signs of muscle disability. 

For a moderate disability, the type of injury is "through and through" or deep and from a single bullet; without explosive effect, residual debridement or prolonged infection.  The record of a moderate disability would show one or more of the cardinal signs and symptoms of muscle disability; particularly the low threshold of fatigue.  Objective findings are entrance and exit scars, loss of fascia or muscle substance, and lowered threshold of fatigue when compared to the sound side. 

Characteristics of a moderately severe disability include: a deep penetrating wound; prolonged infection; debridement; prolonged treatment for wound; evidence of inability to keep up with work requirements; entrance and exit scars through one or more muscle groups; loss of deep fascia; and impacted strength and endurance.  

Characteristics of a severe disability include all of the above plus: evidence of wounds due to large or multiple missiles; shattering bone fracture; extensive debridement; prolonged infection; intramuscular binding and scarring; consistent complaint of cardinal signs; marked scars; obvious loss on palpation; abnormal contraction; x-ray evidence of multiple scattered foreign bodies; adhesion of scars; atrophy; adaptive contraction of an opposing group of muscles, etc. 

A note for Diagnostic Codes under 38 C.F.R. § 4.73 states the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bones, joints, tendons, etc.  As a result, these muscles are rated on limitation of motion with a minimum of 10 percent.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the RO has already created a staged rating.  Notably, a temporary 100 percent rating for the right wrist has not been assigned for any convalescence or hospitalization under 38 C.F.R. §§ 4.29, 4.30 (2015).

In consideration of the evidence of record, for the period of the claim prior to September 22, 2010, the Board finds that the Veteran's right wrist disability meets the criteria for the higher 40 percent rating under Diagnostic Code 5307.  The evidence prior to September 22, 2010, demonstrates that the Veteran's right hand grip strength is severely limited.  On examination in May 2008, his right hand grip strength was found to be markedly down as compared to his opposite side.  During treatment in October 2008, grip strength was 110 pounds on the left and 25 pounds on the right.  During treatment in August 2010, the Veteran was noted to have a weak grip.  The Veteran's right wrist disability has been consistent prior to September 22, 2010 and, therefore, a 40 percent disability rating is warranted for the right wrist for the entire period of the claim prior to September 22, 2010.  

As a 40 percent disability rating is warranted prior to September 2010, the Veteran is now rated at the maximum schedular evaluation available under Diagnostic Code 5307 for the entire appellate period.  When the maximum schedular evaluation under the applicable diagnostic code has been assigned, as in this case, the Board must consider whether a higher evaluation is warranted under an alternative diagnostic code that may be applicable.  

As to limitation of motion, the Veteran had multiple surgeries during the appellate period in September 2010 and in November 2011 and his range of motion of the right wrist fluctuated.  During treatment in November 2007, the Veteran reported having decreased range of movement and increased pain recently.  Physical examination revealed pain with range of motion in all directions and had about 40 degrees of dorsiflexion.  During the May 2008 VA examination, the Veteran's dorsiflexion was to 30 degrees with pain in his wrist at the extreme of movement.  He did not demonstrate any additional limitation on repetitive testing and functional impairment caused him to be unable to perform twisting motions with his right hand.  During treatment in October 2008, dorsiflexion was 30 degrees, and in August 2010, the Veteran's dorsiflexion was 18 degrees.  During the April 2011 VA examination, dorsiflexion was 10 degrees on the right with pain at the extreme movement.  In October 2011, the Veteran had 35 degrees dorsiflexion.  Following the November 2011 surgery, the Veteran was noted to have good range of motion of the right wrist.  During the May 2014 VA examination, the Veteran's range of motion testing showed dorsiflexion to 20 degrees with pain beginning at 10 degrees.  There was no additional limitation of range of motion following repetitive use testing, but there was weakened movement, pain on movement, swelling and tenderness or pain on palpation.  

Here, a separate rating is not warranted for any limitation of motion of the right wrist because the symptomatology is already contemplated by the 40 percent rating for muscle injury. The rating criteria reflect that an injury to Muscle Group VII affects function of the wrist. Therefore, a separate rating for limitation of motion of the left hip would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 259.  Moreover, a higher 50 percent rating for unfavorable ankylosis of the right wrist under Diagnostic Code 5214 is not warranted because that level of impairment has not been shown by the evidence.

The Board notes that separate evaluations are already in effect for a scar and radiculopathy associated with the Veteran's service-connected right wrist disability and are not considered on appeal.

The Board has also considered the Veteran's statements and hearing testimony of record, as well as the available treatment records.  They do not show more severe disability for the rating periods in question and do not contain evidence inconsistent with the more comprehensive and probative VA examination reports.

In sum, a higher 40 percent schedular rating for a right wrist disability is warranted for the period of the claim prior to September 22, 2010.  However, the preponderance of the evidence is against a schedular rating higher than 40 percent during the appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2015) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the claimant's disability picture is adequately contemplated by the rating schedule.  The Veteran's symptoms of weakness of hand grip, limitation of motion, and pain on motion are contemplated by the diagnostic codes.  In summary, the schedular criteria for the right wrist contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.

      
Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the Veteran's case, the evidence of record clearly shows that the Veteran is currently employed and there is no indication it is less than substantial and gainful.  Thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

For the period of the claim prior to September 22, 2010, a rating of 40 percent for a right wrist disability is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 40 percent for a right wrist disability is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


